Exhibit 10.1

AMENDMENT NO. 3

TO

FIRST AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

This AMENDMENT NO. 3 TO FIRST AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
(this “Amendment”) dated as of July 5, 2018, is entered into among
SAExploration, Inc., a Delaware corporation (the “Borrower”), the Guarantors
party hereto, the Lenders party hereto, and Cantor Fitzgerald Securities, as
administrative agent and collateral agent for the Lenders (in such capacities,
the “Agent”), and amends that certain First Amended and Restated Credit and
Security Agreement dated as of September 22, 2017, entered into among the
Borrower, the Guarantors party thereto, the Lenders party thereto and Agent, as
amended by that certain Amendment No. 1 to First Amended and Restated Credit and
Security Agreement date as of December 21, 2018 and further amended by that
certain Amendment No. 2 to First Amended and Restated Credit and Security
Agreement dated as of February 28, 2018 (as so amended, the “Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.

WITNESSETH:

WHEREAS, the Borrower desires to request, and the Lenders desire to fund, a
Subsequent Advance in an aggregate principal amount of $10,000,000 to (x) fund
the redemption of the 10.00% Senior Secured Notes due 2019 issued by the Parent
(the “Stub Notes Redemption”), (y) pay fees and expenses in connection with the
Stub Notes Redemption and this Amendment and (z) for general corporate purposes;

WHEREAS, the Borrower has requested that all of the Lenders party to the
Agreement on the date hereof (such Lenders, “All Lenders”) amend the Agreement
to effect the changes described below; and

WHEREAS, All Lenders have agreed to amend the Agreement to effect such changes
subject to the terms and conditions hereof.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

1. Amendments

a) The following defined term is added to Schedule 1.1a to the Agreement in the
appropriate alphabetical order:

“Facility Fee Letter” means the Fee Letter, dated as of the Third Amendment
Effective Date, among the Loan Parties and All Lenders.

“Third Amendment Effective Date” shall mean July 5, 2018.”

b) The following defined terms in Schedule 1.1a to the Agreement are hereby
amended and restated as follows:

“Loan Documents” means this Agreement, any Guaranty, any Borrowing Certificate,
the Intercreditor Agreement, the Preferred Ship Mortgage, Control Agreements,
the Amended Intercompany Subordination Agreement, the Agent Fee Letter, the
Facility Fee Letter, any collateral or security documents executed in connection
herewith, and any Notes executed by Borrower in connection with this Agreement
and payable to the Lenders, and any other instrument or agreement entered into,
now or in the future, by any Loan Party or any of its Subsidiaries and the
Lenders or the Agent in connection with this Agreement.



--------------------------------------------------------------------------------

“Maximum Amount” means $30,000,000.00.

“Subsequent Advance Amount” means an aggregate amount equal to $25,000,000.

c) The last two sentences in Section 2.1(c) of the Agreement are hereby amended
and restated as follows:

“As of the Third Amendment Effective Date, immediately prior to giving effect to
any Subsequent Advances made and the issuance of any Subsequent Advance
Commitments, in each case, on the Third Amendment Effective Date the maximum
amount of Subsequent Advance Commitments that may be issued by the Lenders
hereunder and the allocations of the Lenders with respect thereto, in each case,
is set forth on Schedule 2.1(c) attached hereto. Each Lender’s pro rata or
ratable portion of Subsequent Advance Commitments shall be based upon the
allocations set forth in Schedule 2.1(c) attached hereto.”

d) Section 2.12 to the Agreement is hereby amended and restated as follows:

“2.12 Fees. Borrower shall pay to (i) Lenders the fees set forth on Schedule
2.12 attached hereto, (ii) the Agent and Lenders the fees referenced on Schedule
2.12 attached hereto (in accordance with the provisions thereof) and/or
separately agreed upon in writing between Borrower, the Agent and applicable
Lenders (including, without limitation, as set forth in the Agent Fee Letter),
and (iii) the Lenders the fees described in the Facility Fee Letter (in
accordance with the provisions thereof). All of such fees shall be fully earned
and irrevocable when paid and shall not be refundable for any reason whatsoever.

(e) Schedule 2.1(c) attached hereto amends, restates and replaces the existing
Schedule 2.1(c) to the Agreement.

(f) Exhibit G attached hereto amend, restates and replaces the existing Exhibit
G to the Agreement.

2. Waiver and Consent. The required time periods to deliver the Subsequent
Advance Commitment Request and Subsequent Advance Request, solely in regards to
the Subsequent Advance to be made on or about the Third Amendment Effective Date
are hereby waived by All Lenders and the Agent (at the direction of All Lenders)
so long as the conditions precedent set forth in Section 3(b) herein are
satisfied and as a result thereof, upon satisfaction of the conditions precedent
set forth in Section 3 hereof, additional Subsequent Advance Commitments shall
be deemed issued in the aggregate amount of $10,000,000 and, upon the making of
the Subsequent Advances on the Third Amendment Effective Date, such Subsequent
Advance Commitments will be automatically terminated. Notwithstanding anything
to the contrary in the Agreement (including Sections 7.7, 7.13, 7.17 and 7.18 of
the Agreement), the Agent (at the direction of All Lenders) and the undersigned
Lenders, which constitute All Lenders, hereby consent to the Stub Notes
Redemption.

3. Conditions Precedent. As a condition to the effectiveness of this Amendment,
the Agent and the Lenders shall have received the following:

a) this Amendment, duly executed by the Borrower, the Guarantors, All Lenders
and the Agent;



--------------------------------------------------------------------------------

b) Agent and Lenders shall have received by 9:00 a.m. (New York City Time) on
the Third Amendment Effective Date an executed copy of (x) the Subsequent
Advance Commitment Request and (y) the Subsequent Advance Request in regards to
the Subsequent Advance to be made on or about the Third Amendment Effective
Date;

c) the Second Amendment to Preferred Ship Mortgage, in form and substance
satisfactory to Agent and All Lenders (the “Amendment to Ship Mortgage”);

d) evidence that the execution, delivery and performance of (i) this Amendment
by the Borrower and the Guarantors and (ii) the Amendment to Ship Mortgage by
SAExploration Seismic Services (US), LLC (the “Mortgagor”), have been duly
authorized by all necessary corporate action, including without limitation the
approval of the Board of Directors or equivalent of the Borrower, the Guarantors
and the Mortgagor, as applicable;

e) the Facility Fee letter in form and substance satisfactory to All Lenders;

f) legal opinions in form and substance satisfactory to the Agent and All
Lenders;

g) the consent of the Term Lenders, in form and substance satisfactory to Agent
and All Lenders, to this Amendment (and the amendments and other provisions set
forth herein, including, without limitation, the increase in the maximum amount
of Subsequent Advance Commitments that may be issued by the Lenders); and

h) payment of all costs and expenses of Agent and Lenders (i) incurred by or on
behalf of the Agent or Lenders (including reasonable attorneys’ fees and
expenses) arising under or in connection with the preparation, execution and
delivery of this Amendment, the Amendment to Ship Mortgage and the other
documents contemplated thereby and (ii) outstanding on the date hereof (to the
extent that such costs and expenses are reimbursable and/or payable under the
Agreement and/or the other Loan Documents).

For purposes of determining compliance with the conditions specified in this
Section 3, each Lender shall, by delivery of its executed signature page (or
executed counterpart of a signature page) be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders.

4. Acknowledgement. Each of the Loan Parties, hereby acknowledges and agrees
that it is unconditionally liable to the Agent and Lenders for the full and
immediate payment of each of the Obligations set forth at Schedule A attached
hereto and incorporated herein by reference, and that the Loan Parties have no
offsets, defenses, counterclaims or set-offs with respect to the full and
immediate payment and performance of any or all Obligations and Guaranteed
Obligations, as applicable, under the Loan Documents, all of which offsets,
defenses, counterclaims are set-offs are hereby waived. The Loan Parties
acknowledge and agree that, as of the date hereof, after giving effect to the
Subsequent Advance Commitments and Subsequent Advances to be made on the Third
Amendment Effective Date, no Subsequent Advance Commitments are uncommitted and
no additional Subsequent Advance Commitments (or any other Commitments) may be
issued.

5. Enforceability of Obligations; Waiver and Consents. Each of the Loan Parties
hereby agrees that the Loan Documents are in full force and effect, and
enforceable against the Loan Parties in accordance with their respective terms
(other than as amended hereby). The Loan Parties hereby waives and affirmatively
agree not to challenge or otherwise pursue any and all defenses, affirmative
defenses, counterclaims, claims, cause of actions, setoffs or other rights that
it may have relating to the Obligations, Guaranteed Obligations, the Loan
Documents, or the Collateral, including, but not limited to, the liens and
security interests in favor of Agent and Lenders, or the conduct of Agent and
Lenders in administering any such Obligations, Guaranteed Obligations or any
other agreements.



--------------------------------------------------------------------------------

6. Release. Each of the Loan Parties absolutely and unconditionally releases and
forever discharges, the Agent and each Lender (including for the avoidance of
doubt, the Original Lender, whether in its capacity as Lender, Agent, ABL Agent
or otherwise), and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which each Loan Party has had, now has or has made claim to have
against any such person for or by reason of any act, omission, matter, cause or
thing whatsoever arising from the beginning of time to and including the date of
this Amendment (including, without limitation, related to the Loan Documents,
the transactions contemplated hereunder, the Original Credit Agreement, the Loan
Documents (as defined in the Original Credit Agreement) or any act or omission
of the Original Lender in any capacity under such Loan Documents), whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.

7. Confirmation of Compliance with Section 15.1 of the Agreement. The Borrower
and the Lenders party hereto hereby confirm that all of the actions required to
be taken by the Lenders and Borrower pursuant to Section 15.1 of the Agreement
have been taken in accordance with the provisions of such Section. The Borrower
confirms that this Amendment is permitted under the Agreement, the Intercreditor
Agreement and the Junior Documents (as defined in the Intercreditor Agreement).

8. Representations and Warranties. Each of the Loan Parties hereby represents
and warrants that the execution and delivery of this Amendment and, after giving
effect to the amendments contained herein, the performance by each of them of
their respective obligations under the Agreement, in each case, are within its
powers, have been duly authorized, are not in contravention of applicable law or
the terms of its operating agreement or other organizational documents and
except as have been previously obtained, do not require the consent or approval
of any governmental body, agency or authority, and this Amendment and the
Agreement (as amended hereby) will constitute the valid and binding obligations
of the Loan Parties, as applicable, enforceable in accordance with their terms,
except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance, ERISA or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in a proceeding in equity or
at law).

9. Reference to and Effect on the Agreement. Each of the Loan Parties hereby
reaffirms, confirms, ratifies, covenants, and agrees to be bound by each of its
covenants, agreements, and obligations under the Agreement (as amended hereby),
and each other Loan Document previously executed and delivered by it. Each
reference in the Agreement to “this Agreement” or “the Loan Agreement” shall be
deemed to refer to the Agreement after giving effect to this Amendment. This
Amendment is a Loan Document.

10. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

11. Direction; Indemnity; Expenses. Each of the Lenders party hereto hereby
(i) authorizes and directs the Agent to execute and deliver this Amendment and
the Amendment to Ship Mortgage, and (ii) acknowledges and agrees that the
foregoing directed action constitutes a direction from the Lenders under Article
17 of the Agreement, including, without limitation, Section 17.1 and
Section 17.3 of the Agreement. The Borrower, the Guarantors party hereto and the
Lenders party



--------------------------------------------------------------------------------

hereto expressly agree and confirm that the Agent’s right to indemnification, as
set forth in Sections 11.3 and 17.5 of the Agreement shall apply with respect to
any and all losses, claims, liabilities costs and expenses that the Agent
suffers, incurs or is threatened with relating to actions taken or omitted by
the Agent (in accordance with the Agreement) in connection with this Amendment,
the Amendment to Ship Mortgage and the other documents contemplated hereby. The
Borrower hereby agrees to pay on demand all costs and expenses in accordance
with Section 19.9 of the Agreement, in each case, incurred in connection with
the preparation, negotiation and execution of this Amendment, the Amendment to
Ship Mortgage and all related documents.

12. Governing Law. This Amendment shall be a contract made under and governed by
the laws of the State of New York without giving effect to its principles of
conflicts of laws.

13. Guarantors Consent and Acknowledgement. The Guarantors, for value received,
hereby consent to the Borrower’s execution and delivery of this Amendment and
Amendment to Ship Mortgage, and the performance by the Borrower of its
agreements and obligations hereunder. This Amendment, the Amendment to Ship
Mortgage and the performance or consummation of any transaction that may be
contemplated under this Amendment, shall not limit, restrict, extinguish or
otherwise impair the Guarantors’ liabilities and obligations to Agent and
Lenders under the Loan Documents (including without limitation the Guaranteed
Obligations). Each of the Guarantors acknowledges and agrees that (i) the
Guaranty to which such Guarantor is a party remains in full force and effect and
is fully enforceable against such Guarantor in accordance with its terms and
(ii) it has no offsets, claims or defenses to or in connection with the
Guaranteed Obligations, all of such offsets, claims and/or defenses are hereby
waived.

14. Notices. For purposes of the Agreement, in case of notices to any Lender,
they shall be sent to the respective address set forth below the signature of
each Lender on the signature pages hereto.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

BORROWER: SAEXPLORATION, INC. By:   /s/ Brent Whiteley Name:   Brent Whiteley
Title:   Chief Financial Officer, General Counsel and Secretary GUARANTORS:
SAEXPLORATION HOLDINGS, INC. By:   /s/ Brent Whiteley Name:   Brent Whiteley
Title:   Chief Financial Officer, General Counsel and Secretary SAEXPLORATION
SUB, INC. By:   /s/ Brent Whiteley Name:   Brent Whiteley Title:   Chief
Financial Officer, General Counsel and Secretary NES, LLC By:   /s/ Brent
Whiteley Name:   Brent Whiteley Title:   Chief Financial Officer, General
Counsel and Secretary SAEXPLORATION SEISMIC SERVICES (US), LLC By:   /s/ Brent
Whiteley Name:   Brent Whiteley Title:   Chief Financial Officer, General
Counsel and Secretary

[Signature Page to Amendment No. 3 to First Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

AGENT: CANTOR FITZGERALD SECURITIES, as Agent By:   /s/ Nile Horning Name:  
Nile Horning Title:   Vice President

[Signature Page to Amendment No. 3 to First Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

LENDERS: WHITEBOX ASYMMETRIC PARTNERS, L.P. By:   /s/ Mark Strefling Name:  
Mark Strefling Title:   Chief Executive Officer

Notice Address:

c/o Whitebox Advisors LLC

3033 Excelsior Boulevard, Suite 300

Minneapolis, Minnesota 55416

Attention: Jake Mercer

Facsimile: (612) 253-6149

WHITEBOX MULTI-STRATEGY PARTNERS, L.P. By:   /s/ Mark Strefling Name:   Mark
Strefling Title:   Chief Executive Officer

Notice Address:

c/o Whitebox Advisors LLC

3033 Excelsior Boulevard, Suite 300

Minneapolis, Minnesota 55416

Attention: Jake Mercer

Facsimile: (612) 253-6149

WHITEBOX CREDIT PARTNERS, L.P. By:   /s/ Mark Strefling Name:   Mark Strefling
Title:   Chief Executive Officer

Notice Address:

c/o Whitebox Advisors LLC

3033 Excelsior Boulevard, Suite 300

Minneapolis, Minnesota 55416

Attention: Jake Mercer

Facsimile: (612) 253-6149

[Signature Page to Amendment No. 3 to First Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

1992 MSF INTERNATIONAL LTD. By: Highbridge Capital Management, LLC as Trading
Manager and not in its individual capacity

By:   /s/ Jonathan Segal Name:   Jonathan Segal Title:   Managing Director

Notice Address:

c/o Highbridge Capital Management, LLC

40 West 57th Street 32nd Floor

New York, NY 10019

hcmbankdebt@hcmny.com

HS_HighbridgeBankDebt@hedgeserv.com

Facsimile: (646) 495-4382

  (646) 438-6510

1992 TACTICAL CREDIT MASTER FUND, L.P. By: Highbridge Capital Management, LLC as
Trading Manager and not in its individual capacity

By:   /s/ Jonathan Segal Name:   Jonathan Segal Title:   Managing Director

Notice Address:

c/o Highbridge Capital Management, LLC

40 West 57th Street 32nd Floor

New York, NY 10019

hcmbankdebt@hcmny.com

HS_HighbridgeBankDebt@hedgeserv.com

Facsimile: (646) 495-4382

  (646) 438-6510

[Signature Page to Amendment No. 3 to First Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

/s/ Jeff Hastings Jeff Hastings Notice Address: c/o SAE Exploration Holdings,
Inc. 1160 Dairy Ashford, Suite 160 Houston, Texas 77079 email:
jhastings@saexploration.com Facsimile: 281.258.4418

 

/s/ John Percora John Pecora Notice Address: 130 Montadale Drive Princeton, New
Jersey 08540 email: pecora5@aol.com Facsimile:

[Signature Page to Amendment No. 3 to First Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Obligations

 

As of the Third Amended and Restated Effective Date:   

Existing Obligations:

   $ 2,648,624.45  

First Amended and Restated Effective Date Advance:

   $ 2,351,375.55  

Subsequent Advances made after the First Amended and Restated Effective Date but
prior to the Third Amendment Effective Date:

   $ 15,000,000  

Third Amended and Restated Effective Date Advance:

   $ 10,000,000  

TOTAL

   $ 30,000,000 * 

 

* plus accrued and accruing interest, fees, costs, expenses, attorneys’ fees,
disbursements and costs of collection and other charges as provided under the
Loan Documents.



--------------------------------------------------------------------------------

Schedule 2.1(c)

MAXIMUM AMOUNT OF SUBSEQUENT ADVANCE COMMITMENTS

THAT MAY BE ISSUED AS OF THE THIRD AMENDMENT EFFECTIVE DATE

 

Lender

   Maximum Amount of
Subsequent Advance
Commitments that may
be issued by each
Lender as of the Third
Amendment Effective
Date (prior to giving
effect to the making of
any Subsequent
Advances and the
issuance of any
Subsequent Advance
Commitments, in each
case, on the Third
Amendment Effective
Date)      Percentage of
Aggregate amount of
Subsequent Advance
Commitments that may
be issued by the
Lenders as of the Third
Amendment Effective
Date (prior to giving
effect to the making of
any Subsequent
Advances and the
issuance of any
Subsequent Advance
Commitments, in each
case, on the Third
Amendment Effective
Date)     Subsequent
Advances to be
made on the
Third
Amendment
Effective Date      Maximum Amount of
Subsequent Advance
Commitments that may
be issued by each
Lender as of the Third
Amendment Effective
Date (after giving effect
to the Subsequent
Advance Commitments
and Subsequent
Advances to be made
on the Third
Amendment Effective
Date)  

Whitebox Multi-Strategy Partners, L.P.

   $ 5,013,956.27        50.13956270 %    $ 5,013,956.27      $ 0.00  

Whitebox Asymmetric Partners, L.P.

   $ 1,111,043.73        11.11043730 %    $ 1,111,043.73      $ 0.00  

Jeff Hastings

   $ 250,000.00        2.50000000 %    $ 250,000.00      $ 0.00  

John Pecora

   $ 625,000.00        6.25000000 %    $ 625,000.00      $ 0.00  

1992 MSF International Ltd.

   $ 1,206,362.50        12.06362500 %    $ 1,206,362.50      $ 0.00  

1992 Tactical Credit Master Fund, L.P.

   $ 1,793,637.50        17.93637500 %    $ 1,793,637.50      $ 0.00  

Total:

   $ 10,000,000        100.00 %    $ 10,000,000      $ 0.00  



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF] BORROWING CERTIFICATE

[Date]

To: Cantor Fitzgerald Securities,

as Agent

Ladies and Gentlemen:

Reference is made to that certain First Amended and Restated Credit and Security
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) dated as of September 22, 2017, by and among
SAExploration Inc., a Delaware corporation (“Borrower”), the guarantors party
thereto from time to time, the lenders party thereto from time to time, and
Cantor Fitzgerald Securities, in its capacity as Agent. Capitalized terms used
in this Borrowing Certificate have the meanings set forth in the Credit
Agreement unless specifically defined herein.

 

1. The requested Funding Date is [                    ], 20    1 (for the
avoidance of doubt, such Funding Date shall be a Business Day).

 

2. (select one)

 

  ☐ A Borrowing constituting the First Amended and Restated Effective Date
Advance

 

  ☐ A Borrowing constituting a Subsequent Advance

 

3. The principal amount of the Borrowing to which this notice applies is
$[                    ]2.

 

4. The account to be credited with the proceeds of the Borrowing is the
Designated Account, located at [                        ].3

 

5. The undersigned hereby certifies on behalf of Borrower and the other Loan
Parties that, as of the date hereof, [the conditions set forth in Sections 4.1
and 4.4 of the Credit Agreement have been satisfied]4 [the conditions set forth
in Sections 4.3 and 4.4 of the Credit Agreement have been satisfied]5 and that
such conditions shall be satisfied as of the requested Funding Date.

 

1  The Borrowing Certificate for the First Amended and Restated Effective Date
Advance must be received by the Agent not later than 9:00 a.m. (New York City
Time) on the First Amended and Restated Effective Date. The Borrowing
Certificate for the Subsequent Advance to be made on the Third Amendment
Effective Date must be received by the Agent not later than 9:00 a.m. (New York
City Time) on the Third Amendment Effective Date. The Borrowing Certificate for
any other Subsequent Advance must be received by the Agent not later than 9:00
a.m. (New York City Time) at least Five (5) Business Days (or such shorter
period as the Required Lenders may agree) prior to the date that is the
requested Funding Date.

2  The First Amended and Restated Effective Date Advance shall not exceed
$5,000,000 less Existing Obligations; and the maximum aggregate amount of all
Subsequent Advances made shall not exceed an aggregate amount equal to
$25,000,000.

3  Insert wire instructions for Designated Account.

4  To be used for the First Amended and Restated Effective Date Advance.

5  To be used for a Subsequent Advance.



--------------------------------------------------------------------------------

6. The undersigned hereby certifies on behalf of Borrower and the other Loan
Parties that the following statements are true and correct on the date hereof
and shall be true on the requested Funding Date, before and after giving effect
thereto and to the application of the proceeds thereof:

(a) the representations and warranties of Borrower and each other Loan Party or
its Subsidiaries contained in the Credit Agreement or in the other Loan
Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of such date, as though made on and as of such date (except
to the extent that such representations and warranties relate solely to an
earlier date, in which case such representations and warranties shall continue
to be true and correct in all material respects as of such earlier date); and

(b) no Default or Event of Default has occurred and is continuing, nor shall
either result from the making of the requested Advance.

This Borrowing Certificate complies with Section 2.3(a) of the Credit Agreement.

 

SAEXPLORATION, INC.,

By:     Name: Title: